Citation Nr: 1205201	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  11-17 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In December 2011, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC have not been met.  38 U.S.C.A. § 501(a)(West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a general duty to notify and assist appellant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA regulations for the implementation of these duties were codified as amended at 38 C.F.R. §§ 3.102, 3156(a), 3.159, 3.32(a)(2011).  In some cases, however, the duties to notify and assist need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii); 38 C.F.R. § 3.159(d)(3).  This is such a case.  As will be discussed below, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits and qualifying service under the FVEC.  The VA's duties to assist and notify are therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).  

II.  FVEC

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

For eligible persons who accept a payment from the FVEC, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  See 38 C.F.R. § 3.203(c); see also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the appellant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F.3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his or her service.  Soria, 118 F.3d at 749.  

The appellant claims he is entitled to a one-time payment from the FVEC fund.  He alleges that he had recognized guerilla service from July 5, 1943 to September 3, 1945.  He also contends that he was in the Commonwealth Army of the Philippines.  He stated that he served with the A Company, 1st Platoon, Miguel Ver Composite Regiment H-ROTC; Angono Unit 4 Hunters ROTC Guerilla Regiment.  

The appellant submitted his claim for VA benefits in March 2009.  He submitted certain documents in support of his claim that he had qualifying active service with the United States Armed Forces.  Included was a certified copy of a separation physical examination dated in November 1946.  He submitted an Affidavit for Philippine Army Personnel, which showed that the appellant was a part of the A Company, 1st Battalion Angono Unit 44th Hunters ROTC Guerilla Regiment from July 1943 to January 1945, with the Attached 1st Cavalry from January 1945 to September 1945, and was discharged in September 1945.  The appellant also submitted a Certification dated in August 2010 from the General Headquarters of the Armed Forces of the Philippines Office of the Adjutant General which indicates that the appellant carried on with a different name while serving in the A Company 1st Platoon MVCR - Hunters ROTC from January 1945 to September 1945.  He also submitted what appears to be pay stubs as well as a copy of a letter from the Headquarters of the Army of the Philippines which indicated that the appellant was recognized as a guerrilla of the A company Miguel Ver Regiment ROTC from January 1945 to September 1945.  He also submitted various affidavits indicating that the appellant went by a different name during his service.  

The RO submitted the pertinent information to the National Personnel Records Center (NPRC) for verification.  The initial request dated in October 2009 requested information based upon the appellant's legal name.  However, pursuant to the appellant's assertions, two different spellings for the appellant's first name were provided in later requests dated in May 2010 and August 2010.  In November 2009, June 2010, and October 2010, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In light of the above, the documentation submitted by the appellant in support of his claim, unfortunately fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as the certifications are not an official document of the appropriate United States service department, and are without the official seal.  The documents, therefore, are not acceptable as verification of the appellant's service for the purpose of receiving VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Although the appellant testified during his hearing of the name used during his service and provided testimony of a comrade who purportedly served with the appellant, none of this material contains information that was not previously supplied to the NPRC.

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.302(a)(1).  The NPRC has certified that he had no qualifying service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In this case, the service department has determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, and the claim must be denied based upon a lack of entitlement under the law.


ORDER

Entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


